Opinion oe the Court by
Judge Hardin :
The Commonwealth prosecutes this appeal for the reversal of a judgment, rendered for the defendant, on the trial of an indictment, under the act of March 2, 1860, for (Myers Supplt. 517) selling whiskey to a minor without lawful authority to do so.
The indictment alleges but one offense, for which the prescribed penalty is a fine of $50, and no other punishment.
By section’342 of the Criminal Code of Practice, as rendered .March 1, 1860, the jurisdiction of this court in prosecutions for *628misdemeanors is limited to cases in which the punishment may exceed a mere fine of $50. It results, therefore, that this court has not jurisdiction- in this case.
Wherefore, the appeal is dismissed.